iN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
SAMUEL T. RUSSELL, §
Plaintiff, §
V. § No. 3:19-cV-430-S-BN
STATE OF TEXAS, §
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITEI) STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findinge, conclusione, and a
recommendation in this caee. An objection Wae filed by Plaintiff Samuel T. Ruseeli.
The Dietriot Court reviewed de novo those portions of the proposed findings,
oonolusione, and recommendation to Which objection WaS made, and reviewed the
remaining proposed findinge, conclusione, and recommendation for plain error.
Finding no error, the Court ACCEPTS the Findings, Conclusions, and
Reoommendation of the United States Magistrate Judge.

Piaintiffs motion for default judgment [Dkt. No. 8] is therefore DENIED.

So oRDERED this 03 z ¢§*'”ay Of Aprii, 2019.

.S;/n._~.....
KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

